      Case 2:09-cr-00123-MVL-DEK Document 557 Filed 06/17/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

 UNITED STATES OF AMERICA                                              CRIMINAL ACTION
 VERSUS                                                                NO: 09-123
 DAVID SAMUELS                                                         SECTION: "S" (3)


                                     ORDER AND REASONS

       Before the court is the Petition for Certificate of Appealability (Rec. Doc. 556) filed by

defendant, David Samuels.

       On May 18, 2021, this court denied defendant's Motion to Recall Mandate and Correct

Injustice. Rec. Doc. 553. Contemporaneously, the court denied a Certificate of Appealability.

Rec. Doc. 554. Subsequently, defendant filed a Notice of Appeal. Rec. Doc. 555. On the same

day, he filed the instant Petition for Certificate of Appealability.

       The court has previously denied the requested relief, finding that defendant's motion

constitutes a successive § 2255 petition over which it lacks jurisdiction. That remains the case,

and accordingly,

       IT IS ORDERED that defendant's Petition for Certificate of Appealability (Rec. Doc.

556) is DENIED.
                                        17th
       New Orleans, Louisiana, this _____ day of June, 2021.

                           ____________________________________
                                MARY ANN VIAL LEMMON
                            UNITED STATES DISTRICT JUDGE
